DETAILED ACTION
Claims 1-15 are presented for examination, wherein claims 1, 8, and 15 are currently amended; plus, claims 7 and 14 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 21, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the newly amended limitation “wherein an anisotropic expansion of the anode during operation is controlled or adjusted based on a selection of a thickness of the current collector so that the anode expands 6 µm or more and the expansion in directions parallel to the first surface of the current collector is less than 5%, and wherein the thickness is selected,” while there is support for the previously added limitation “an anisotropic expansion of the anode during operation is configured by a thickness of the current collector to be 6 µm or more,” there does not appear to be support for the amendments such that anisotropic expansion of the anode during operation is controlled or adjusted … so that the anode expands 6 µm or more.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, from which claims 2-6 and 9-13 depend, the previously claimed limitation “the active material comprising a pyrolyzed binder and 50% or greater silicon by weight” (emphasis added, said limitation added in the February 10, 2021 filed claim set) has been newly amended to “the active material comprising a binder and 50% or greater silicon by weight.”
However, the binder is taught in the instant specification to be “pyrolyzed” to “a glassy carbon that provides a structural framework around the silicon particles…” (instant specification, at e.g. ¶0030). Further, all disclosures indicate said binder is “pyrolyzed” (e.g. ¶¶ 0043 and 48-56 plus e.g. Figures 5A-B and 7-8).
As a result, it is not clear as to whether the newly amended limitation “binder” is intended to (1) incorporate “pyrolyzed binder,” such as the “glassy carbon that provides a structural framework around the silicon particles” taught in the instant specification; (2) only un-pyrolyzed binders; or (3) both pyrolyzed and un-pyrolyzed binder.
For purposes of examination, in light of the initial disclosure, said limitation is interpreted per interpretation (1).
In the event interpretation (2) or (3) is intended, then claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted above, all disclosures indicate said binder is “pyrolyzed,” and do not indicate un-pyrolyzed binder is within the scope of the instant invention (see instant specification, at e.g. ¶¶ 0043 and 48-56 plus e.g. Figures 5A-B and 7-8).
Regarding claims 2 and 9, from which claims 3-5 and 10-12 depend, the limitation “where the expansion of the anode is similar in lateral and thickness directions” in “…as compared to an anode with a thinner current collector where the expansion of the anode is similar in lateral and thickness directions” (emphasis added) is not clear as to what is within and without the scope of said limitation.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme et al (US 2018/0198114).
Regarding newly amended independent claim 1, Bonhomme teaches a lithium-ion battery, wherein said battery has an anode with a film comprising a pyrolyzed composite of silicon active material, graphite, and polymer carbon, wherein said pyrolyzed composite is engineered so that said silicon active material may expand while maintaining good adhesion and electrical contact with the rest of the electrode via said pyrolyzed polymer, thereby providing for expansion of anode active material and a metal current collector without significant failure of said anode (e.g. ¶¶ 0002, 63-64, 67, 69, 74, 77, 103, 131-132, 153, 181, and 188), reading on “battery,” said battery comprising:
(1)	a cathode (e.g. ¶¶ 0003, 64, 68, 81, and 188), reading on “a cathode;”
(2)	a polymer separator sheet and a nonaqueous electrolyte (e.g. ¶¶ 0008-09, 11, 17, 74-75, 160, 162, 170, and 188), reading on “an electrolyte;” and,
(3)	said anode (e.g. ¶¶ 0065-67), reading on “an anode,” said anode comprising:
(3a)	said metal current collector composed of e.g. copper, aluminum, or nickel, such as a copper foil/sheet collector with an electrode attachment substance layer thereon, wherein said electrode attachment substance layer may be composed of e.g. polyamideimide, polyvinylidene fluoride, or polyacrylic acid (e.g. ¶¶ 0011, 18-23, 116, and 156), said collector with said layer, reading on the previously amended limitation “the anode comprising: a current collector;” and,
(3b)	said film comprising a composite monolithic carbonaceous structure with said silicon active material, said film adhered to said collector via said layer, wherein said silicon active material is present in an amount of 50-70 wt% or 60-80 wt%; and, wherein said monolithic carbonaceous structure is formed from pyrolyzed polymer precursor material, such as pyrolyzed polyimide, PVDF, or PAI (e.g. ¶¶ 0064-65, 69, 72-76, 107, 109-112, and 128-132 plus e.g. Figure 10), noting that said monolithic carbonaceous structure formed from pyrolyzed polyimide, PVDF, and/or PAI severably read on newly amended “binder,” see also the interpretation, as provided supra; plus, said taught amount of silicon establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on the newly amended limitation “the anode comprising … an active material on the current collector, the active material comprising a binder and 50% or greater silicon by weight.”

Regarding the newly added limitation “… the anode expands less in one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction,” Bonhomme teaches said metal current collector may be composed of copper, aluminum, or nickel (e.g. supra); wherein said current collector may be a variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm (e.g. ¶¶ 0086, 135, and 145 plus e.g. Figures 24-26); wherein adhesion between said film containing said Si active material to said current collector may be improved by using said electrode attachment substance layer between said collector and said film and/or a lamination process that adheres film to said collector with said layer; and, said expansion in the x-y plane of said film may be reduced to within a range of about 0% to 10%—as opposed to the thickness direction (e.g. ¶¶ 0006, 11, 86, 109, 116, 135, 145153, and 156), but does not expressly teach said limitation.
However, Bonhomme teaches a substantially identical anode composed of substantially identical compositions (said film with said pyrolyzed binder and said silicon active material; said metal current collector composed of e.g. copper, aluminum, or nickel; and, said electrode attachment substance layer adhering said film and said current collector, wherein said expansion in the x-y plane of said film may be reduced to within a range of about 0% to 10%; and, wherein said metal current collector may have said variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm, see e.g. supra) with the instant invention (e.g. current collectors, a pyrolyzed binder coating containing silicon active material, and an adhesive layer therebetween, wherein said current collector may have thicknesses of e.g. 5-6 µm or e.g. 10-20 µm, see instant specification, at e.g. ¶¶ 0013-23, 29-35, 40-46, 51-53, and 55-59 plus e.g. Figure 2), establishing a prima facie case of obviousness of said newly added limitation, see also e.g. MPEP § 2112.01(I),
in the alternative, in the event Bonhomme is interpreted to expand equally in the x-, y-, and z-directions, such an interpretation is sufficiently close to the scope of limitations “less” and “more” in “… the anode expands less in one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction” since even a scintilla of difference reads on “less” and “more,” to establish a prima facie case of obviousness, see MPEP § 2144.05(I); and,
wherein Bonhomme does not expressly teach the process steps in the newly amended limitations “an expansion of the anode during operation is controlled or adjusted based on a selection of a thickness of the current collector so that the anode expands less in one of the x-y directions and the z-direction while expanding more in an other one of the x-y directions and the z-direction” and “the thickness is selected, at least in part, based on a material of the current collector.”
However, the claimed process steps in said newly amended limitations do not patentably distinguish the instantly claimed product, see also MPEP § 2113 and supra.
Regarding previously amended claim 2, Bonhomme teaches the battery of claim 1, wherein said metal current collector may be composed of copper, aluminum, or nickel, wherein said current collector may be a variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm; wherein adhesion between said film containing said Si active material to said current collector may be improved by using said electrode attachment substance layer between said collector and said film and/or a lamination process that adheres film to said collector with said layer; and, said expansion in the x-y plane of said film may be reduced to within a range of about 0% to 10%—as opposed to the thickness direction (e.g. supra), but does not expressly teach the property “the expansion of the anode is more anisotropic for the anode with a thicker current collector with more anode thickness expansion and less lateral expansion as compared to an anode with a thinner current collector where the expansion of the anode is similar in lateral and thickness directions.”
However, Bonhomme teaches a substantially identical anode composed of substantially identical compositions, wherein said current collector may have thicknesses such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm (see supra), with the instant invention (see instant specification, at e.g. ¶¶ 0013-23, 29-35, 40-46, 51-53, and 55-59 plus e.g. Figure 2), establishing a prima facie case of obviousness of the claimed property, see also MPEP § 2112.01.
Regarding previously amended claims 3-5, Bonhomme teaches the battery of claim 2, wherein said current collector may be said variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm (e.g. supra), establishing a prima facie case of obviousness of the claimed ranges, see also MPEP § 2144.05(I), reading on “the thicker current collector is 6 µm thick or greater” (claim 3); “the thicker current collector is 10 µm thick or greater” (claim 4); and, “the thicker current collector is 20 µm thick or greater” (claim 5).
Regarding claim 6, Bonhomme teaches the battery of claim 1, wherein said current collector may be said variety of thicknesses, such as 10 µm; said electrode attachment polymer substance, which may be composed of e.g. polyamideimide, polyvinylidene fluoride, or polyacrylic acid, allows expansion of said anode active material and said current collector without significant failure of said anode; and, said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said electrode attachment polymer substance (e.g. supra), establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on “lateral expansion of the anode is less than 2% with a 10 µm thick current collector.”
In the alternative, Bonhomme teaches a substantially identical product (see supra) with the instant invention (see instant specification, at e.g. ¶¶ 0013-23, 29-35, 40-46, 51-53, and 55-59 plus e.g. Figure 2), establishing a prima facie case of obviousness of the claimed property, see also MPEP § 2112.01.

Regarding claim 15, Bonhomme is applied as provided supra, with the following modifications.
Still regarding newly amended independent claim 15, Bonhomme teaches said battery comprising:
(3b)	said film comprising said composite monolithic carbonaceous structure with said silicon active material, said film adhered to said collector via said layer, wherein said silicon active material is present in an amount of 50-70 wt% or 60-80 wt%; and, wherein said monolithic carbonaceous structure is formed from pyrolyzed polymer precursor material, such as pyrolyzed polyimide, PVDF, or PAI (e.g. supra), wherein pyrolyzed polyimide, PVDF, or PAI severably read on “pyrolyzed binder;” plus, said taught amount of silicon establishing a prima facie case of obviousness of the claimed range, see also MPEP § 2144.05(I), reading on the previously amended limitation “an active material on a first surface of the current collector, the active material comprising a pyrolyzed binder and 50% or greater silicon by weight,”
Regarding the newly amended limitation “… the anode expands 6 µm or more and the expansion in directions parallel to the first surface of the current collector is less than 5%,” Bonhomme teaches said metal current collector may be composed of copper, aluminum, or nickel; wherein said current collector may be a variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm; wherein adhesion between said film containing said Si active material to said current collector may be improved by using said electrode attachment substance layer between said collector and said film and/or a lamination process that adheres film to said collector with said layer; and, said expansion in the x-y plane of said film may be reduced to within a range of about 0% to 10%—as opposed to the thickness direction (e.g. supra), but does not expressly teach said limitation.
However, Bonhomme teaches a substantially identical anode composed of substantially identical compositions (said film with said pyrolyzed binder and said silicon active material; said metal current collector composed of e.g. copper, aluminum, or nickel; and, said electrode attachment substance layer adhering said film and said current collector, wherein said expansion in the x-y plane of said film may be reduced to within a range of about 0% to 10%; and, wherein said metal current collector may have said variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm, see e.g. supra) with the instant invention (e.g. current collectors, a pyrolyzed binder coating containing silicon active material, and an adhesive layer therebetween, wherein said current collector may have thicknesses of e.g. 5-6 µm or e.g. 10-20 µm, see instant specification, at e.g. ¶¶ 0013-23, 29-35, 40-46, 51-53, and 55-59 plus e.g. Figure 2), establishing a prima facie case of obviousness of said newly amended limitation, see also e.g. MPEP § 2112.01(I),
wherein Bonhomme does not expressly teach the process steps in the newly amended limitations “wherein an anisotropic expansion of the anode during operation is controlled or adjusted based on a selection of a thickness of the current collector so that the anode expands 6 µm or more and the expansion in directions parallel to the first surface of the current collector is less than 5%” and “the thickness is selected, at least in part, based on a material of the current collector.”
However, the claimed process steps in said newly amended limitations do not patentably distinguish the instantly claimed product, see also MPEP § 2113 and supra.
Art of Record
None of the art of record teaches or suggests the claimed process of claim 8, from which claims 9-13 depend.
More specifically, the claimed method wherein the anode of the battery is formed by controlling or adjusting an expansion of the anode based on a selection of a thickness of the current collector, so that the expansion is anisotropic in the x-y-direction verses the z-direction, and further wherein said thickness is selected, at least in part, based on the material composition of said current collector.
Response to Arguments
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach newly amended claims 1 and 15, from which claims 2-6 depend.
In response, the examiner respectfully refers supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al (US 2014/0170482).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723